Underwood, Judge.
The plaintiff-appellant, Hill, contends that he renewed his fire insurance policy by making a premium payment to Raymond Moon and subsequently suffered a loss which the insurer failed to pay contending that the policy had not been renewed.
As stated by defendant insurance companies in their brief, "[t]he real issue in this case is whether Raymond Moon was or was not an agent for [defendant company] with authority to bind that company by an alleged oral agreement with [plaintiff] to renew a fire policy.” We find that defendants have not carried their summary judgment burden of removing this issue from the case since a question of fact as to it is clearly presented by the *467affidavit of Moon that plaintiff paid him to renew the policy; that when he received the consideration he was acting as agent for these insurance companies; that as agent for these companies he told plaintiff the policy was renewed; and that as such agent he visited the scene of the fire, accepted proof of loss, and told plaintiff he was covered. Since this testimony comes from a party to the relationship it is not objectionable as being conclusory but is admissible in evidence (Salters v. Pugmire Lincoln-Mercury, 124 Ga. App. 414 (184 SE2d 56) (1971); Travelers Indem. Co. v. Cumbie, 128 Ga. App. 723 (197 SE2d 783) (1973)), and it requires our reversal of the summary judgment granted below.
Submitted September 24,1979 —
Decided November 21, 1979.
James W. Smith, for appellant.
Eugene A. Epting, John Hix, for appellees.
Raymond Moon, pro se.

Judgment reversed.


McMurray, P. J., and Banke, J., concur.